

EXECUTIVE OFFICER SALARY EXCHANGE AGREEMENT
 
THIS EXECUTIVE OFFICER SALARY EXCHANGE AGREEMENT (this “Agreement”) is dated as
of _____________, 2010, by and between Epic Energy Resources, Inc., a Colorado
corporation (the “Corporation”), and the undersigned individual (the
“Executive”).  The Corporation and Executive are referred to as a “Party” and
collectively as the “Parties”.
 
WHEREAS, Executive has previously deferred $[●] of his/her salary for the fourth
quarter of 2009 until the second quarter of 2010 (such deferred amount, the
“Deferred Amount”);
 
WHEREAS, Executive desires to reduce his/her salary by $[●] for the calendar
year 2010 (such reduced amount, the “Reduced Amount”) in order to participate in
the exchange as set forth below;
 
WHEREAS, Executive desires to exchange the Deferred Amount and the Reduced
Amount (collectively, the “Tendered Amount”) for shares of Series A Convertible
Preferred Stock of the Corporation (the “Shares”); and
 
WHEREAS, the Corporation desires to exchange (the “Exchange”) one newly issued
and unregistered Share for each $1.00 of Tendered Amount (the Shares received in
the Exchange, referred to in this Agreement as the “Exchanged Securities”).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.           Exchange.
 
(a)           Exchange Ratio.  The Corporation and Executive hereby agree to
exchange at the Closing one Exchanged Security for each $1.00 of Tendered
Amount.
 
(b)           Exchange.  To effect this Exchange, Executive will deliver to the
Corporation this executed Agreement, and the Corporation will deliver to
Executive a stock certificate representing the number of shares of Exchanged
Securities that is equal to the Tendered Amount being so transferred by
Executive to the Corporation within [20] business days after the Closing Date.
 
(c)           Discharge and Satisfaction of Deferred Amount.  The issuance of
the Shares is in full satisfaction of the Deferred Amount, and Executive waives
any claims to the Deferred Amount and releases and discharges the Corporation
from any further obligation for the Deferred Amount. The Shares issued in full
satisfaction of the Deferred Amount shall vest as set forth in Section 7(e)
 
(d)           Reduction of Executive 2010 Salary.  The Shares constitute
consideration for the reduction of Executive’s 2010 salary by the Reduced
Amount.  Executive’s 2010 salary shall now be $[●], and the Shares issued in
consideration for the reduction of Executive’s 2010 salary shall vest as set
forth in Section 7(e).

 
 

--------------------------------------------------------------------------------

 
 
2.           The Closing.
 
(a)           Closing Date.  The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Mayer Brown
LLP, 700 Louisiana, Suite 3400, Houston, Texas 77002 at 10:00 a.m., Houston
time, on [●], 2010 (“Closing Date”), or at such other place, date or time as the
Corporation may determine in its sole discretion.
 
(b)           Conditions to Closing of Executives.  The obligation of Executive
to consummate the transactions on the Closing Date as contemplated by this
Agreement shall be subject to the satisfaction or waiver on or prior to the
Closing Date of the following conditions:
 
 (i)           the Corporation shall have performed and complied in all material
respects with all obligations and agreements required to be performed and
complied with by the Corporation hereunder on or prior to the Closing Date; and
 
 (ii)          the representations and warranties of the Corporation contained
in this Agreement shall be true and correct in all material respects as of the
Closing Date as if made as of such date.
 
(c)           Conditions to Closing of Corporation.  The obligation of the
Corporation to consummate the transactions on the Closing Date shall be subject
to the satisfaction or waiver on or prior to the Closing Date of the following
conditions:
 
 (i)           Executive shall have performed and complied in all material
respects with all obligations and agreements required to be performed and
complied with by Executive hereunder on or prior to the Closing Date;
 
 (ii)          the representations and warranties of Executive contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date as if made as of such date;
 
 (iii)         there shall not have occurred or be likely to occur any event
materially affecting the Corporation’s business or financial affairs that would
or might reasonably be expected to prohibit, prevent, restrict or delay the
Closing or that might reasonably be expected to be material to Executive in
deciding whether to participate in the Exchange;
 
 (iv)         there shall not have been any action taken or threatened, or any
statute, rule, regulation, judgment, order, stay, decree or injunction
promulgated, enacted, entered, enforced or deemed applicable to the Exchange, by
or before any court or governmental regulatory or administrative agency or
authority, tribunal, domestic or foreign, that (a) challenges the making of the
Exchange or might reasonably be expected to, directly or indirectly, prohibit,
prevent, restrict or delay consummation of, or might otherwise reasonably be
expected to adversely affect in any material manner, the Exchange; or (b) could
reasonably be expected to materially adversely affect the Corporation’s
business, condition (financial or otherwise), income, operations, properties,
assets, liabilities or prospects, or materially impair the contemplated benefits
of the Exchange, or the consummation of the Exchange as a whole to the
Corporation or that might be material to Executive in deciding whether to
participate in the Exchange; and

 
2

--------------------------------------------------------------------------------

 
 
 (v)          the Corporation’s sale of a minimum of 3,500,000 shares of the
Corporation’s Series A Preferred Stock, as contemplated by Corporation’s
confidential private placement memorandum dated as of March 13, 2010, as
supplemented on April [●], 2010 (the “Private Placement Memorandum”);
 
 (vi)         the holders of the Corporation’s Series C Warrants tender, and do
not withdraw, 100% of the Corporation’s outstanding Series C Warrants, as
contemplated by the Private Placement Memorandum;
 
 (vii)        the holders of the Corporation’s Series D Warrants tender, and do
not withdraw, 100% of the Corporation’s outstanding Series D Warrants, as
contemplated by the Private Placement Memorandum; and
 
 (viii)      holders of at least 90% of the outstanding principal amount of the
Debentures execute the Waiver and Amendment to Debenture and the Amendment to
Securities Purchase Agreement, as contemplated by the Private Placement
Memorandum.
 
3.           Representations and Warranties of the Corporation.  The Corporation
represents and warrants to Executive as follows:
 
(a)           Corporate Status.  The Corporation is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Colorado and is duly licensed or qualified to transact business as a foreign
corporation and is in good standing in each jurisdiction in which the nature of
the business transacted by it or the character of the properties owned or leased
by it requires such licensing or qualification, except where the failure to be
so licensed or qualified would not reasonably be expected to have a material
adverse effect on the business, condition (financial or otherwise) or assets of
the Corporation.  The Corporation has full power and authority, corporate or
otherwise, to own and hold its properties and to carry on its business as now
conducted and as proposed to be conducted, to execute, deliver and perform this
Agreement.
 
(b)           Authorization/Enforceability.  The execution and delivery of this
Agreement and the performance by the Corporation of its obligations hereunder,
have been duly authorized by all requisite action, corporate or otherwise, and
constitute the valid and legally binding obligations of the Corporation,
enforceable in accordance with its terms and conditions.  The Corporation need
not give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any Governmental Authority in order to consummate the
transactions contemplated by this Agreement, except with respect to federal and
state securities laws.

 
3

--------------------------------------------------------------------------------

 

(c)           Non-Contravention.  The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby, will not violate
any provision of law, any order of any court or other agency of government or
the Articles of Incorporation or Bylaws of the Corporation, as may be amended to
date, and do not and will not result in a material breach of or constitute (with
due notice or lapse of time or both) a material default under any provision of
any indenture, agreement or other instrument to which the Corporation, or any of
its properties or assets, is bound.
 
(d)           Consents/Approvals.  No consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority or other
Person or entity is required for the issuance and sale of the Exchanged
Securities by the Corporation to Executive or the consummation by the
Corporation of the transactions contemplated by this Agreement.
 
(e)           Exchanged Securities Authorization.  The Exchanged Securities have
been duly authorized and, when issued and delivered, will be duly and validly
issued and fully paid and nonassessable.  Upon consummation of the transactions
contemplated hereby, good and valid title to the Exchanged Securities, free and
clear of all Claims, will be transferred by the Corporation to Executive.
 
(f)           Capitalization.  The capitalization of the Corporation is as set
forth on Schedule 3(f), which Schedule 3(f) shall also include the number of
shares of the Corporation’s common stock, no par value (“Common Stock”) owned
beneficially, and of record, by Affiliates of the Corporation as of the date
hereof.  The Corporation has not issued any capital stock since its most
recently filed periodic report under the Securities Exchange Act of 1934, as
amended (“Exchange Act”), other than pursuant to the exercise of employee stock
options under the Corporation’s stock option plans, the issuance of shares of
Common Stock to employees pursuant to the Corporation’s employee stock purchase
plans and pursuant to the conversion and/or exercise of other securities of the
Corporation that are convertible into Common Stock outstanding as of the date of
the most recently filed periodic report under the Exchange Act.  The issuance of
securities hereunder will not obligate the Corporation to issue shares of Common
Stock or other securities to any Person (other than Executive) and will not
result in a right of any holder of Corporation securities to adjust the
exercise, conversion, exchange or reset price under any of such securities,
except with respect to any Series C Warrant and Series D Warrant that remain
outstanding. All of the outstanding shares of capital stock of the Corporation
are validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Corporation’s capital
stock to which the Corporation is a party or, to the knowledge of the
Corporation, between or among any of the Corporation’s stockholders.
 
4.           Representations and Warranties of Executive.  Executive represents
and warrants, severally and not jointly, to the Corporation as follows:

 
4

--------------------------------------------------------------------------------

 

(a)           Legal Capacity.  Executive has full legal right, power and
capacity to execute and deliver this Agreement and to perform his, her or its
obligations hereunder.  This Agreement constitutes the valid and legally binding
obligation of Executive, enforceable in accordance with its terms and
conditions.  Executive need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any third party or
Governmental Authority in order to consummate the transactions contemplated by
this Agreement.  Except as set forth on the signature page hereto, no Person has
any community property rights by virtue of marriage or otherwise in the Deferred
Amount or the Reduced Amount.  Any such Person with community property rights
has duly executed and delivered to the Corporation at or prior to the Closing a
copy of the consent attached hereto as Exhibit A.
 
(b)           Non-Contravention.  The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby, will not violate
any provision of law, any order of any court or other agency of government, as
may be applicable, and do not and will not result in a material breach of or
constitute (with due notice or lapse of time or both) a material default under
any provision of any agreement or other instrument to which Executive is bound.
 
(c)           Consents/Approvals.  No consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority or other
entity or Person is required for the Exchange or the consummation by Executive
of the transactions contemplated by this Agreement.
 
(d)           Investment Representations.
 
 (i)           Executive qualifies as an “accredited investor” (as defined in
Rule 501(a) of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”)) and is acquiring the Exchanged Securities hereunder for
his/her own account and with no intention of distributing or selling the
Exchanged Securities except pursuant to a registration or an available exemption
under applicable law.  Executive understands that the Exchanged Securities have
not been (and are not being) registered under the Securities Act by reason of
their contemplated issuance in transaction(s) exempt from the registration and
prospectus delivery requirements of the Securities Act pursuant to Section 4(2)
thereof (including the rules and regulations promulgated thereunder), and that
the reliance of the Corporation on such exemption from registration may be
predicated in part on the representations and warranties of Executive hereunder.
 
 (ii)          Executive agrees that it will not sell or otherwise dispose of
any of the Exchanged Securities unless such sale or other disposition has been
registered or is exempt from registration under the Securities Act and has been
registered or qualified or is exempt from registration or qualification under
applicable securities laws of any state. Executive agrees that, prior to selling
or otherwise disposing of any of the Exchanged Securities pursuant to an
exemption under the Securities Act, the Corporation may require an opinion of
counsel selected by the Corporation, the form and substance of which opinion
shall be reasonably satisfactory to the Corporation, to the effect that such
sale or disposition does not require registration of such Exchanged Securities
under the Securities Act.

 
5

--------------------------------------------------------------------------------

 
 
 (iii)         Executive understands that a restrictive legend consistent with
the foregoing set forth in Section 7(a) of this Agreement has been or will be
placed on the certificates evidencing the Exchanged Securities to be issued to
him/her hereunder, and related stop transfer instructions will be noted in the
transfer records of the Corporation and/or its Transfer Agent for the Exchanged
Securities during the Suspension.
 
 (iv)         Executive will comply with insider trading laws and policies and
the applicable “control securities” provisions of Rule 144 in addition to any
other obligations set forth in this Agreement.
 
 (v)          Executive has such knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risk of an
investment in the Exchanged Securities.  Executive acknowledges that he/she has
had access to all information concerning the Corporation and its respective
businesses, assets, liabilities, financial statements, and obligations which
have been requested and has been provided the opportunity to ask questions of
and receive answers from the Corporation to fully and effectively evaluate the
Exchange and the transactions contemplated herein.  Executive acknowledges and
represents that he/she has received and reviewed the Private Placement
Memorandum.  Executive understands that there is a holding period for purposes
of Rule 144 under the Securities Act with respect to the Exchanged Securities,
and Executive is able to bear the economic risk of loss of the investment in
such Exchanged Securities and is able to afford a complete loss of such
investment.
 
5.           Indemnification.
 
(a)           Executive understands and acknowledges that the Corporation is
relying on representations, warranties, covenants and agreements made by
Executive to the Corporation in this Agreement.  Executive hereby agrees to
indemnify, defend and hold harmless the Corporation, its Affiliates and their
directors, officers, shareholders, principals, representatives, agents and
employees (each, a “Corporation Indemnified Party”), against any and all loss,
damage, liability or expense (including, but not limited to, expenses related to
the investigation and enforcement of any provisions of this Agreement and/or any
reasonable attorneys’ fees) (collectively, “Losses”) which any Corporation
Indemnified Party may suffer, sustain or incur by reason of or in connection
with or arising under (i) any inaccuracy or breach of representation or warranty
of Executive contained in this Agreement; (ii) the breach of this Agreement or
any covenant or agreement made by Executive in this Agreement; or (iii) the sale
or distribution by Executive of the Exchanged Securities in violation of this
Agreement and/or the Securities Act or any other applicable law.  This right to
indemnification is in addition to any other remedy available to the Corporation
under this Agreement.

 
6

--------------------------------------------------------------------------------

 

(b)           The Corporation understands and acknowledges that Executive is
relying on representations, warranties, covenants and agreements made by the
Corporation to Executive in this Agreement.  The Corporation hereby agrees to
indemnify, defend and hold harmless Executive against any and all Losses which
Executive may suffer, sustain or incur by reason of or in connection with or
arising under (i) any inaccuracy or breach of representation or warranty of the
Corporation contained in this Agreement; or (ii) the breach of this Agreement or
any covenant or agreement made by the Corporation in this Agreement.  This right
to indemnification is in addition to any other remedy available to Executive
under this Agreement.
 
6.           Certain Definitions.
 
(a)           “Affiliate” (and, with a correlative meaning, “affiliated”) means,
with respect to any Person, any direct or indirect subsidiary of such Person,
and any other Person that directly, or through one or more intermediaries,
Controls or is Controlled by or is under common Control with such first
Person.  As used in this definition, “Control” (and, with correlative meanings,
“Controlled by” and “under common Control with”) means the possession, directly
or indirectly, of the power to direct the management or policies of a Person
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise) and shall be construed as such term is used
in the rules promulgated under the Securities Act.
 
(b)           “Claims” shall mean the following of any nature whatsoever:
security interests, liens, deeds of trust, hypothecations, pledges, claims
(pending or threatened), charges, escrows, encumbrances, lock-up arrangements,
options, rights of first offer or refusal, community property rights, mortgages,
indentures, security agreements or other agreements, arrangements, contracts,
commitments, understandings or obligations, whether written or oral and whether
or not relating in any way to credit or the borrowing of money.
 
(c)           “Commission” means the United States Securities and Exchange
Commission.
 
(d)           “Governmental Authority” means any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any governmental authority, independent or autonomous
official authority, agency, department, board, commission or instrumentality of
the United States or any other country, or any political subdivision thereof,
whether federal, state or local, and any tribunal, court or arbitrator(s) of
competent jurisdiction.
 
(e)           “Person(s)” means and includes any natural persons, sole
proprietorships, corporations, limited partnerships, limited liability
companies, general partnerships, joint stock companies, joint ventures,
associations, companies, trusts, banks, trust companies, land trusts, business
trusts or other organizations, whether or not legal entities, all Governmental
Authorities and all other entities.
 
(f)           “Trading Day” means a day on which the principal Trading Market is
open for trading.
 
(g)           “Trading Market” means any of the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board (or any successors to any of the foregoing).

 
7

--------------------------------------------------------------------------------

 
 
(h)           “Transfer Agent” shall mean TranShare Corporation at 5150 DTC
Parkway, Suite 325, Greenwood Village, CO 80111, in its capacity as transfer
agent to the Corporation, or any successor transfer agent to the Corporation.
 
7.           Miscellaneous.
 
(a)           Legend Requirement.
 
 (i)           Each certificate representing Exchanged Securities held or
acquired by Executive will contain legends acknowledging that the shares
represented by such certificate are restricted securities and are subject to
this Agreement, as follows:
 
THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION.  THE SHARES MAY NOT BE OFFERED, SOLD,
PLEDGED, OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT, OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.
 
 (ii)           The Corporation agrees that following such time as such legend
is no longer required under this Section 7(a), it will, no later than ten
trading days following the delivery by Executive to the Corporation or the
Transfer Agent of a certificate representing the Exchanged Securities, as the
case may be, issued with a restrictive legend, deliver or cause to be delivered
to Executive a certificate representing such shares that is free from all
restrictive and other legends.  The Corporation shall cause legal counsel to
issue an opinion to the Transfer Agent promptly if the Transfer Agent conditions
the removal of the legend on receipt of such an opinion. The Transfer Agent and
any applicable broker shall each be instructed not to recognize any transfer by
Executive that does not comply with this Agreement.
 
(b)           Material Nonpublic Information.  Executive acknowledges and agrees
that it has received material nonpublic information in connection with the
Exchange and that it will not sell or otherwise dispose of any of the Exchanged
Securities unless such material nonpublic information has been publicly
disclosed or no longer constitutes material nonpublic information.  The Company
shall, within 4 Trading Days of the date hereof, issue a Current Report on Form
8-K disclosing the material terms of the transactions contemplated hereby, and
shall attach this Agreement and all other related agreements thereto.

 
8

--------------------------------------------------------------------------------

 
 
(c)           No Right to Continued Employment.  This Agreement shall not confer
upon Executive any right with respect to continuance of employment by the
Company or any subsidiary or Affiliate of the Company.
 
(d)           Tax Requirements.  The Company shall have the right to deduct any
applicable federal, state, or local taxes required by law to be withheld with
respect to the Exchange hereunder.  Executive shall be required to pay the
Company the amount of any taxes that the Company is required to withhold with
respect to the Exchange. [Note: What is the company’s preference regarding
withholding?]
 
(e)           Vesting.
 
 (i)           The Exchanged Securities vest on January 1, 2011.
 
 (ii)           Notwithstanding the foregoing, in the event of Executive’s
termination of employment with the Company for any reason prior to January 1,
2011, the Exchanged Securities shall be forfeited.
 
 (iii)           Executive shall not have any rights as a stockholder of the
Company with respect to Exchanged Securities until January 1, 2011.
 
 (iv)           Each certificate representing Exchanged Securities shall be
registered in the name of Executive and shall be deposited by Executive with the
Company together with a stock assignment endorsed in blank, a form of which is
attached hereto as Exhibit C.

 
9

--------------------------------------------------------------------------------

 

(f)           Certain Transfers.  Executive hereby covenants with the
Corporation not to make any sale of the shares of Common Stock underlying the
Exchanged Securities under the Registration Statement without complying with the
provisions of this Agreement and without effectively causing the prospectus
delivery requirement under the Securities Act to be satisfied (whether
physically or through compliance with Rule 172 under the Securities Act or any
similar rule), and Executive acknowledges and agrees that such shares of Common
Stock underlying the Exchanged Securities are not transferable on the books of
the Corporation unless the certificate submitted to the transfer agent
evidencing the shares of Common Stock underlying the Exchanged Securities is
accompanied by a separate Executive’s Certificate of Subsequent Sale: (i) in the
form of Exhibit B hereto, (ii) executed by Executive, and (iii) to the effect
that (A) the shares of Common Stock underlying the Exchanged Securities have
been sold in accordance with the Registration Statement, the Securities Act, and
any applicable state securities or Blue Sky laws, and (B) the prospectus
delivery requirement effectively has been satisfied.  Executive acknowledges
that there may occasionally be times when the Corporation must suspend the use
of the prospectus (the “Prospectus”) forming a part of the Registration
Statement (a “Suspension”) until such time as an amendment to the Registration
Statement has been filed by the Corporation and declared effective by the
Commission, or until such time as the Corporation has filed an appropriate
report with the Commission pursuant to the Exchange Act.  Without the
Corporation’s prior written consent, which consent shall not unreasonably be
withheld or delayed, Executive shall not use any written materials to offer the
shares of Common Stock underlying the Exchanged Securities for resale other than
the Prospectus, including any “free writing prospectus” as defined in Rule 405
under the Securities Act.  Executive covenants that it will not sell any shares
of Common Stock underlying the Exchanged Securities pursuant to said Prospectus
during the period commencing at the time when the Corporation gives Executive
written notice of the suspension of the use of said Prospectus and ending at the
time when the Corporation gives Executive written notice that Executive may
thereafter effect sales pursuant to said Prospectus.  Notwithstanding the
foregoing, the Corporation agrees that no Suspension shall be for a period of
longer than 60 consecutive days, and no Suspension shall be for a period longer
than 120 days in the aggregate in any 12 month period.  Executive further
covenants to notify the Corporation promptly of the sale of all of its shares of
Common Stock underlying the Exchanged Securities. The term “Registration
Statement” shall include any preliminary prospectus, final prospectus, free
writing prospectus, exhibit, supplement, or amendment included in or relating
to, and any document incorporated by reference in, the Registration
Statement.  At any time that Executive is an Affiliate of the Corporation, any
resale of the Exchanged Securities or shares of Common Stock underlying the
Exchanged Securities that purports to be effected under Rule 144 shall comply
with all of the requirements of such rule, including the “manner of sale”
requirements set forth in Rule 144(f).
 
(g)           DISCLAIMER.  THE REPRESENTATIONS AND WARRANTIES OF THE CORPORATION
CONTAINED IN SECTION 3 CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND
WARRANTIES OF THE CORPORATION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.  EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES, NO PARTY NOR
ANY OTHER PERSON MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY
WITH RESPECT TO THE CORPORATION OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AND THE CORPORATION DISCLAIMS ANY OTHER REPRESENTATIONS OR
WARRANTIES, WHETHER MADE BY SUCH PARTY OR ANY OF ITS AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING WITH RESPECT TO THE
DISTRIBUTION OF THE PRIVATE PLACEMENT MEMORANDUM, OR ANY PERSON’S RELIANCE ON,
ANY INFORMATION, DISCLOSURE OR OTHER DOCUMENT OR OTHER MATERIAL MADE AVAILABLE).
EXECUTIVE ACKNOWLEDGES THAT THE FAIR MARKET VALUE OF THE EXCHANGED SECURITIES ON
THE DATE HEREOF IS $1.00 AND THAT, WITH REGARD TO THE EXCHANGED SECURITIES, THE
COMPANY MAKES NO REPRESENTATION OR WARRANTY OR COVENANT AS TO THE FAIR MARKET
VALUE OF SUCH EXCHANGED SECURITIES AT THE TIME THAT SUCH EXCHANGED SECURITIES
VEST AND THAT THE FAIR MARKET VALUE OF SUCH EXCHANGED SECURITIES AT THE TIME OF
VESTING MAY BE LESS THAN $1.00.

 
10

--------------------------------------------------------------------------------

 
 
(h)           Equitable Remedy.  Each Party shall agree that in addition to any
other remedy that may be available to such Party hereunder, the Party shall be
entitled to specific performance.  Notwithstanding anything to the contrary in
this Agreement, each Party shall be responsible for paying its own expenses,
including legal fees, incurred in enforcing this Agreement.
 
(i)           Notices.  All notices, claims, demands and other communications
hereunder shall be in writing and shall be deemed given upon (i) confirmation of
receipt of a facsimile transmission, (ii) confirmation of delivery when
delivered by a standard overnight carrier or (iii) the expiration of five
(5) business days after the day when mailed by registered or certified mail
(postage prepaid, return receipt requested), addressed to the respective Parties
at the following addresses (or such other address for a Party as shall be
specified by like notice):
 
If to the Corporation, to:
 
Epic Energy Resources, Inc.
   
1450 Lake Robbins Drive, Suite 160
   
The Woodlands, TX 77380
         
Attention: Mike Kinney
   
Telephone: (281) 419-3742
   
Fax: (281) 419-1114
   
Email: MKinney@1Epic.com
     
If to Executive, to:
 
Executive’s address, phone or
   
fax number appearing on the signature
   
page hereto.

 
(j)           No Third-Party Beneficiaries.  Unless otherwise specifically set
forth herein, this Agreement shall not confer any rights or remedies upon any
Person other than the Parties hereto and their respective successors and
assigns.
 
(k)           Entire Agreement.  This Agreement (including the documents
referred to herein) constitutes the entire agreement among the parties hereto
and supersedes any prior understandings, agreements, or representations by or
among the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.
 
(l)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
 
(m)           Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(n)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Texas without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Texas or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Texas.

 
11

--------------------------------------------------------------------------------

 
 
(o)           Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Corporation and Executive.
 
(p)           Gender.  All pronouns and any variation thereof shall be deemed to
refer to the masculine, feminine, neuter, singular, or plural as the identity of
the person or entity or the context may require.
 
(q)           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
(r)           No Presumption Against Drafter.  Each of the Parties has jointly
participated in the negotiation and drafting of this Agreement.  In the event of
any ambiguity or a question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by each of the Parties and no
presumptions or burdens of proof shall arise favoring any Party by virtue of the
authorship of any of the provisions of this Agreement.
 
(s)           Successors and Assigns.  Except as otherwise specifically provided
herein, this Agreement shall be binding upon, and inure to the benefit of, the
Parties hereto and their respective successors and permitted assigns.
 
(t)           Survival.  All covenants, agreements, representations and
warranties made herein shall survive the Closing and the consummation of the
exchange of the Debenture.
 
[SIGNATURE PAGE FOLLOWS]

 
12

--------------------------------------------------------------------------------

 

EPIC ENERGY RESOURCES, INC.
signature page
 
IN WITNESS WHEREOF, the undersigned has executed this signature page evidencing
its tender of the Tendered Amount identified below in exchange for Shares in the
Corporation.
 
Signature:
 



Print Name:
 



Address:
 



Phone:
 



Fax:
 



If applicable,  Community Property Interest
In the Tendered Amount
 
Signature:
 

 
Print Name:
 

 
NOTE:  PLEASE DO NOT DATE THIS AGREEMENT AS IT WILL BE DATED IF AND WHEN
ACCEPTED BY THE CORPORATION.


IN WITNESS WHEREOF, the Corporation has agreed to and accepted this Executive
Officer Salary Exchange Agreement subject to the terms and conditions hereof as
of the day and year set forth below.
 
Date:   ___________________, 2010:
 
EPIC ENERGY RESOURCES, INC.
   
By:
 
Name: 
 
Title:
 


 
 

--------------------------------------------------------------------------------

 

Exhibit A


FORM OF
COMMUNITY PROPERTY WAIVER
 
The undersigned spouse of _____________________ hereby acknowledges that she has
read, understands and consents to the terms and provisions of Executive Officer
Salary Exchange Agreement (the “Agreement”), executed as of ______________,
2010, consents to the execution of the Agreement and any amendments,
modifications and supplements thereto by _____________________ and agrees that
the undersigned’s interest in the Tendered Amount shall be subject to and bound
by the Agreement.  The undersigned’s obligations hereunder shall not be affected
by any amendment or other modification of the Agreement or any document related
thereto, which may be amended or modified at any time and from time to time,
without the consent of or notice to the undersigned.
 

   
Name
 


 
 

--------------------------------------------------------------------------------

 

Exhibit B
[Transfer Agent]
[Address]
 
Attention:
 
EXECUTIVE’S CERTIFICATE OF SUBSEQUENT SALE
 
The undersigned, ________________________________________________ hereby
certifies [fill in official name of individual] that he/she is the holder of the
shares evidenced by the attached certificate, and as such, sold such shares on
___________________________in accordance with the terms of the [date] Executive
Officer Salary Exchange Agreement and in accordance with Registration Statement
number ______________________________________________________ [fill in the
number of or otherwise identify Registration Statement] or otherwise in
accordance with the Securities Act of 1933, as amended, and, in the case of a
transfer pursuant to the Registration Statement, the requirement of delivering a
current prospectus by the Corporation has been complied with in connection with
such sale.
 
Signature:
 



Print Name:
 


 
 

--------------------------------------------------------------------------------

 

Exhibit C

 
STOCK POWER
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
[_______________________________] a number of [____________] shares of Series A
Convertible Preferred Stock in Epic Energy Resources, Inc., a corporation
organized under the laws of the State of Colorado, represented by Certificate
No. [___________] and do hereby irrevocably constitute and appoint
[_____________________________] attorney to transfer the said stock on the books
of Epic Energy Resources, Inc. with full power of substitution in the premises.
 
DATED:  __________________
 
Signature:
 

Print:
 



IN PRESENCE OF:
   
Name:


 
 

--------------------------------------------------------------------------------

 